351 F.2d 948
Oria L. WALLS, John Jackson, Asa Zachery and E. D. Atkins, Appellants,v.SOUTHERN RAILWAY COMPANY et al., Appellees.
No. 21759.
United States Court of Appeals Fifth Circuit.
Oct. 27, 1965.

Jack M. Smith, Atlanta, Ga., for appellants.
Edward J. Hickey, Jr., James Highsaw, Jr., Washington, D.C., James M. Roberts, Atlanta, Ga., Mulholland, Hickey & Lyman, Washington, D.C., of counsel, for appellee International Assn. of Machinists.
Edgar A. Neely, Jr., John D. Jones, Greene, Neely, Buckley & DeRieux, Atlanta, Ga., for appellee Southern Ry. Co.
Before TUTTLE, Chief Judge, and BELL and COLEMAN, Circuit Judges.
PER CURIAM.


1
The complaint in this action, brought by employees of the Southern Railway Company was dismissed by the trial court on the ground that any injury or damage suffered by the appellants were such as should have been the subject of grievance procedures under the jurisdiction of the National Railway Adjustment Board.  Appellants concede that a factual issue respecting the alleged discharge of the appellants must be resolved in their favor before the trial court had jurisdiction over the cause.  They also concede that there was a further jurisdictional factual question relating to the alleged discrimination based on race.  These factual determinations, having been made by the trial court, and being supported by substantial evidence on the record, cannot be set aside by us as clearly erroneous.


2
The judgment is affirmed.